Citation Nr: 1632171	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-27 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a sternum disorder, claimed as sternum pain.  

3.  Entitlement to an initial compensable rating for service-connected right ear hearing loss. 

4.  Entitlement to an initial compensable rating for service-connected herpes simplex.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.  

6.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee strain with pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 2000 to February 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009, May 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was before the Board in February 2014 when it was remanded for additional development.

In an October 2014 rating action, service connection was established for left shoulder disability.  As the Veteran did not submit a timely notice of disagreement with the initial rating or the effective date assigned for this disability, this claim is not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  The documents in VVA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

Service Connection Claims

Unfortunately, another remand is required for the service connection claims.  The RO has not complied with the instructions from the March 2005 remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  The issues of entitlement to service connection for a sternum disorder and a right shoulder disorder were remanded by the Board in February 2014, in pertinent part, to obtain an opinion as to the etiology of these disabilities.  The Board finds that the March 2014 VA opinions obtained on remand are inadequate for adjudication purposes.  Specifically, the VA examiner failed to provide etiological opinions for either disorder.  On remand, new opinions should be obtained.

Rating for Right Ear Hearing Loss 

Remand is required for a current VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran most recently underwent a VA hearing loss examination in May 2012, over four years ago.  In a June 2016 Informal Hearing Presentation, the Veteran's representative stated that the Veteran reported his hearing loss had gradually worsened.  A current examination shall thus be conducted.

Rating for Herpes Simplex

Remand is required to obtain an examination during an active phase.  In rating a skin disability, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  The September 2008, May 2012 and April 2014 VA examination reports revealed that, at the time of these examinations, the Veteran did not have active herpes simplex.  However, during all these examinations, the Veteran reported that he continues to experience intermittent breakouts of itching and irritation from his herpes.  Therefore, as none of the VA examinations were conducted during an active stage, a remand is necessary.

Ratings for Knee Disabilities

Remand is required for an adequate examination.  In examining joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016); see also 38 C.F.R. § 4.59 (2015).  The Veteran underwent VA knee examinations in 2008, 2012 and 2014.  None of these examination reports indicate whether the range of motion measurements for the knees were taken while weight-bearing.  Upon remand, it is necessary to clarify whether the Veteran has limited functionality of the knees during weight bearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an opinion as to the etiology of the Veteran's sternum and right shoulder disorders from a qualified VA medical professional.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any sternum disorder diagnosed during the appeal period had its onset in or is otherwise related to service.  In providing the above-noted opinion, the examiner must take into account the Veteran's complaints of sternal pain noted in service (May 2003) and his continuing complaints thereafter. 

Second, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any right shoulder disorder diagnosed during the appeal period had its onset in or is otherwise related to service.  In providing the above-noted opinion, the examiner must take into account the Veteran's complaints of pain since a wrestling injury in service (May 2003).

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of right ear hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided. 

The appropriate Disability Benefits Questionnaire (DBQ) must be utilized.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by hearing disability in the report.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination regarding the severity of his herpes simplex.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate DBQ.  The examination must be, if possible, conducted during an active stage of the Veteran's disease.  If it is not, an explanation shall be provided.  

6.  After associating any additional records with the claims file, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his bilateral knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file and provide an explanation for all opinions expressed.

The examiner must utilize the appropriate DBQ.  In addition, the examiner must do the following:  1) provide the range of motion in degrees for active and passive motion, and in weight-bearing and nonweight-bearing, if possible; 2) determine whether there is additional functional loss during flare-ups; and 3) determine whether there is additional functional loss after repetitive use.  The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


